102 Ga. App. 473 (1960)
116 S.E.2d 897
DUNN
v.
THE STATE.
38493.
Court of Appeals of Georgia.
Decided September 13, 1960.
Rehearing Denied September 28, 1960.
William Dunn, pro se.
Clarence H. Clay, Jr., Solicitor, Harry F. Thompson, Assistant Solicitor, contra.
CARLISLE, Judge.
William Dunn was tried in the City Court of Macon on an accusation drawn under the provisions of the act approved December 18, 1953 (Ga. L. 1953, Nov.-Dec. Sess., p. 321) charging him with contributing to the delinquency of the named minor child. The evidence showed overwhelmingly that the defendant had, on several different occasions, picked up girls, inmates of the Georgia Training School for Girls (colored division), on the road near the school including among them the particular minor named in the accusation, and that he carried these girls to various places in Bibb County, and adjoining counties, for the purpose of having sexual relations with them. The testimony of the *474 particular girl named in the accusation was substantiated by the testimony of at least three other girls and by other witnesses at the motel and other places where the defendant was seen with the girls, or in the act of picking them up. The evidence amply authorized the verdict of guilty and the trial court did not err in overruling the motion for a new trial on the general grounds.
Judgment affirmed. Townsend and Frankum, JJ., concur. Gardner, P. J., not participating.